AO 93 (Rev. 11/13) Search and Seizure Warrant

                                                                                                                                                PM     1
                                                                                                                                        \S%
                                           UNITED STATES DISTRICT COURT                                                                                               S's
                                                                                                                                                                        6'
                                                                                                                             os,
                                                                                                                                              IP I    Ep=
                                                                            for the
                                                           Middle District of North Carolina                               Cr)          JAN          22        2020
                                                                                                                                    Clerk 113
                                                                                                                                       Green',        r lc I    Urf
                  In the Matter of the Search of                                                                                        BY
                                                                                                                                   ,s
              (Briefly describe the property to be searched
               or identify the person by name and address)                             Case No.   1 :19mj373                                          yid

                         4572 Steel Bridge Road
                           Sanford, NC 27330


                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Middle           District of             North Carolina
(identify the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
    See Attachment B




        YOU ARE COMMANDED to execute this warrant on or before                                1211-7g1(not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or nigh beca se good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                          L. Patrick Auld
                                                                                                    (United States Magistrate Judge)

     Or Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for 30 days (not to exceed 30)      0 until, the facts justifying, the later specific date of


Date and time issued:            t 7--(D               r . ker., oz      P/k-,
                                                       /                                                    Judge's signature

City and state:              Greensboro, North Carolina                                     L. Patrick Auld, United States Magistrate Judge
                                                                                                          Printed name and title




                          Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 1 of 9
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                      Return
Case No.:                                   Date and time warrant executed:        Copy of warrant and inventory left with:
  1:19mj373                                          nt nr-t                              :re1( Ai .i      if di r4ici,a
                                    Welbikcl
Inventory made in the presence of:
                                  SectvtA•1     aitteulnolie(
Inventory of the property taken and name of any person(s) seized:


                                      Sce         re3 (      Oa — Si /




                                                                   Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

                                  •

Date:         1- 1-     1.0                                                           r frf„-ge________
                                                                                           xecuting officer's signature

                                                                                              .1114 fli-FL                 k)I1F`'
                                                                                             Printed name and title




                         Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 2 of 9
   FD-597 (Rev. 4-13-20E5)                                                                                Page          of

                                          UNITED STATES DEPARTMENT OF JUSTICE
                                             1 FEDERAL BUREAU OF INVESTIGATION
                                                      Receipt for Property

   Case ID: (7" ?            -(r -3302,23ge
            On (date)        I         &//02019-                            (s) listed below were:
                                                                            Collected/Seized
                                                                            Received From
                                                                            Returned To
                                                                            Released To
   (Name)     le        -t       -.I             C_Ltt*CDA
   (Street Address)                                     e
   (City)       (314,&_co 4—C\ /


   Description of Item (s):            -171                                                     I13r
                                                                (   er    le   56               39M71/8
                                  >L040it}-0                 g?          PC 5179119
        b&o,            eA-er 1200
                                              . c2.2 ' r4' ( e
                g-      0          5                c--1-0-e 116 7
                                              E ic3o7g
                                                                 rig- ci                 k:V uLt
                                                            71-)171
                                                 „..„
                                                                           3,50        7' 41: 1/67 36
                                                            9                             z /e 1 0
                     u_a_tAry.,
              ,35- 7 eL4-o-
         5 7 c-eJoiti-ei 61K1 5-90?
      2-6 tk.
     (f S        .j„&„1-1-
C1,7     11,7- tr
                                  k i\J-3v\- 4-




  Received By:                                                                 Received From:
                                         (Sign    r)                                                      ( ignature)

  Printed Name/Title:                                                      70(Printed Name/Title:




                         Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 3 of 9
FD-597 (Rev. 4-13-2015)                                                                               Page

                               UNITED STATES DEPARTMENT OF JUSTICE
                                            FEDERAL BUREAU OF INVESTIGATION
                                                    Receipt for Property

Case ID:                       - 3',22              3)R
           On (date)       gA07,2019-                        ite (s) listed below were:
                                                                 Collected/Seized
                                                                 Received From
                                                                 Returned To
                                                                 Released To
(Name)            ei----ev-k            -Kt e,Lvkovv-i.
(Street Address).   41C - 71        S 4-12- t - t   3. -
(City) Cayvc-e).4--A_ /

Description of Item (s):       (cks                 2,Q•17.1eL    lA4e           r-o&k. - 1 t-4re s
                           s6c,e




Received By:                                                        Received From:
                               (Signature                                                         (Signature)

Printed Name/Title: 6C-Zrelk                                        Printed NameiTitle:                         cl"-odLo


                       Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 4 of 9
                              ATTACHMENT A

                        Property To Be Searched

      4572 Steel Bridge Road, Sanford, North Carolina 27330

     The SUBJECT PREMISES is described as a one-story single-

family residence. The SUBJECT PREMISES is located at 4572 Steel

Bridge Road, Sanford NC 27330.        The SUBJECT PREMISES has a detached

single car garage.   The SUBJECT PREMISES has off white siding. The

area to be searched includes any outbuildings and structures

located on or attached to the property, and the following vehicles:

     (a) Any and all vehicles located apart from the residence's

          driveway     but   within    the   curtilage   of   the   SUBJECT

          PREMISES that appear to be unused or abandoned where

          controlled substances, paraphernalia for distributing

          controlled substances, or drug proceeds could reasonably

          be stored;

     (b) White Jaguar sedan, unknown registration;

     (c) GMC Sierra truck, NC registration EAR-6954;

     (d) Gold Nissan Altima, unknown registration;

    (e) Silver Dodge Ram pickup truck, unknown registration; and

    (f) Blue Hyundai Equus, unknown registration.




                                      24




       Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 5 of 9
                            25




Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 6 of 9
                             ATTACHMENT B

               Property to be Searched And/Or Seized

This warrant authorizes (i) the search of the property identified
in Attachment A for only the following and (ii) authorizes the
seizure of the items listed below only to the extent' they
constitute the following:

     (a) evidence of violations of (i) 21 U.S.C.§§ 841(a)(1) and
         846; or

     (b) any item constituting contraband due to the subject
         violations, fruits of the subject violations, or other
         items possessed whose possession is illegal due to the
         subject violations; or

     (c) any property designed for use, intended for use, or used
         in committing any subject violations.

Subject to the foregoing, these items are authorized to be seized:

     1.   Paraphernalia used in the manufacture, preparation,
packaging, or weighing of illegal narcotics in preparation for
distribution, to include, scales, plastic bags, gelcaps, vials,
cutting agents (such as Mannitol and Quinine), and kilogram
wrappers;
          Currency or currency equivalents;
     3     Records of narcotics transactions to include, books,
ledgers, receipts, notes, pay and owe sheets, and other papers
relating to the .manufacture, transportation, possession, and
distribution of controlled substances or the receipt and
disposition of proceeds derived from the sale of illegal
narcotics;
     4.   Financial records and other records or documents
reflecting narcotics-trafficking activity or the.disposition of
narcotics proceeds, to include, currency; financial instruments;
stocks; bonds; jewelry; precious Metals; bank checks; cashier's
checks and receipts for such checks; Western Union receipts;
money orders; money order receipts; credit cards; credit card
records; pre-paid credit cards; green dot cards and documents
relating thereto; vehicle registrations; real estate records;
income tax returns and any documentation relating to the payment
                                   26




       Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 7 of 9
of any income tax; mail and contract mail carrier records;
documentation and receipts relating to any safe deposit boxes
and keys to safe deposit boxes-; documentation and receipts
relating to any storage facilities and keys to those' storage
facilities; devices capable of counting large sums of currency;
other items of value or proceeds derived from the sale of
illegal narcotics; and other documents or evidence of financial
transactions involving the receipt and disposition of the
proceeds of illegal narcotics sales;
     5.    Records that identify other co-conspirators,
including, to include, address books; telephone books;
rolodexes; telephone bills and records; telephones/cellphones
and the numbers and other data stored within those telephones;
pagers and personal digital assistants, and the numbers stored
inside those devices; devices capable of recording incoming
telephone numbers, and the numbers stored within those devices;
records of telephone calls, whether recorded electronically or
in writing; notes reflecting telephone and pager numbers, or
papers which reflect names, addresses, and telephone numbers of
suspected co-conspirators; photographs (to include still photos,
negatives, movies, slides, video tapes, and undeveloped film);
and audiotape recordings of conversations, including those made
over telephone answering machines;
     6. Documents or other records relating to state court'
proceedings involVing other co-conspirators, to include,
charging documents and bail records;
     7.   Identification documents;
     8. Records of travel, to include, transportation
schedules, passports, automobile rental records, notes and
receipts related to travel, and motel/hotel receipts;
     9. Indicia of occupancy, residency, rental, control,
and/or ownership of the premises, including keys, photographs,
deeds, mortgages, lease agreements, rental receipts, canceled
checks, utility, cable, and telephone bills, titles,
registration documents, and other documents, such as addressed
mail, showing indicia of occupancy;
     10. Safes, combination or key-lock strong boxes or other
secure storage containers, suitcases, file cabinets and other
types of containers, whether locked or unlocked; hidden
compartments that may contain any of the foregoing; and the
contents thereof;
                               27




       Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 8 of 9
    11. Cellphones and related records and equipment;
     12. Firearms, ammunition, other dangerous weapons, and
related records and equipment.




                                  28




      Case 1:19-mj-00373-LPA Document 3 Filed 01/22/20 Page 9 of 9
